DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group III, claims 5 and 11, in the reply filed on 2 November 2022 is acknowledged.  The traversal is on the ground that “the present Restriction Requirement is in error at least insofar as Applicant submits that there would not be a “serious search and examination burden if restriction were not required,” as the Restriction Requirement asserts.! Applicant respectfully notes, for example, that there is overlap between the features recited by claims 2-4 and 10 of Group II and the features recited by, e.g., claims 1 and 9 of Group I and claims 5 and 11 of Group III, such that prior art applicable to Group II likely would apply to one or more of the claims of Groups I and III. Applicant further respectfully submits that this overlap in features also indicates that the inventions are not properly considered to have different classifications or recognized divergent subject matter, to require different fields of search, or to raise different non- prior art issues.”.  This is not found persuasive because each of the claims mentioned by Applicant recites a substantial amount of subject matter that is not found in claims 5 and 11, whereby this subject matter requires fields of search that are not required for claims 5 and 11.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	Claims 5 and 11 are objected to because of the following informalities:  line 3 of each of claims 5 and 11 reads “without user plane currently” rather than “without a user plane currently,” and lines 4-5 and 4 of claims 5 and 11, respectively, reads “message from Next Generation, NG, - Radio Access Node, RAN” rather than “message from a Next Generation, NG, - Radio Access Node, RAN”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Regarding claim 5 and 11, the phrases “even for” and “that is” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

7.	Claims 5 and 11 recite “Nmsf” without clarifying the meaning of this acronym, and the disclosure, while containing this acronym, contains no clarification of said acronym.

8.	Claims 5 and 11 recite “SMF” without clarifying the meaning of this acronym, which, based on the disclosure, appears to mean “Session Management Function”.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 5 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drevon et al., U.S. Patent Application Publication 2021/0243678 (hereinafter Drevon).
	Regarding claim 5, Drevon discloses a Method for an Access and Mobility Management Function, AMF, adapted to perform issuing a Nmsf Packet Data Unit, PDU, Session Context request to a SME, even for PDU sessions without user plane currently, that is, also for PDU sessions not included in a Handover Required message from Next Generation, NG, - Radio Access Node, RAN (disclosed is a method wherein an AMF creates and sends a PDU session request to an SMF on behalf of a UE (which may undergo a handover between non-3GPP and 3GPP access networks (such as a 5G network [“Next Generation, NG, - Radio Access Node, RAN”], according to [0076]), according to [0208]), instructing said SMF to create a context for the PDU session (whereby a Service Request Procedure for a PDU session succeeds without re-activating the User Plane of a PDU Session, according to [0124]), according to [0157]-[0158], Fig. 8 [step 815]).
	Claim 11 recites the Access and Mobility Management Function that performs the method of claim 5, and is therefore rejected on the same grounds as claim 5. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645